UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 12, 2010 THE FIRST OF LONG ISLAND CORPORATION (Exact name of Registrant as specified in its charter) New York (State or Other Jurisdiction of Incorporation) 0-12220 (Commission File Number) 11-2672906 (I.R.S. Employer Identification No.) 10 Glen Head Road, Glen Head, NY 11545 (Address of principal executive offices) (516) 671-4900 Registrant's telephone number, including area code Not Applicable (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On July 12, 2010, The First of Long Island Corporation issued a press release announcing its intention to offer shares of its common stock in a public offering to be underwritten by Keefe, Bruyette & Woods, Inc. pursuant to a shelf registration statement filed on June 23, 2010. A copy of that press release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired: None (b) Pro Forma Financial Information: None (c) Shell company transactions: None (d) Exhibits: Exhibit Number Description Exhibit 99.1 Press Release dated July 12, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FIRST OF LONG ISLAND CORPORATION (Registrant) Date: July 12, 2010 By: /s/ Mark D. Curtis Mark D. Curtis Senior Vice President & Treasurer (principal accounting & financial officer) 2
